PD-1157-16                                                PD-1157-16
                                                                       COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                       Transmitted 9/26/2016 3:13:51 PM
                                                                         Accepted 9/26/2016 4:22:04 PM
                                                                                         ABEL ACOSTA
                                                                                                 CLERK
                                  NO. ______________


                   IN THE COURT OF CRIMINAL APPEALS
                         OF THE STATE OF TEXAS


GUSTAVO ANDRES VASQUEZ                                  Trial Court Number
Appellant                                               1412198
                                                        230th District Court
                                                        Harris County, Texas
V.


                                                        Court of Appeals Number
THE STATE OF TEXAS                                      14-15-00380-CR


                 MOTION TO EXTEND TIME TO FILE
                PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:

       GUSTAVO VASQUEZ, Appellant, respectfully requests that the Court grant

his motion to extend time to file his petition for discretionary review. In support of

said motion, Appellant would show unto the Court the following:

                                            I.

       Appellant’s conviction was affirmed on August 25, 2016 by the Fourteenth

Court of Appeals in Cause No. 14-15-00380-CR.                 Appellant’s Petition for

Discretionary Review is due September 26, 2016. This is Appellant's first request for

an extension to file his petition for discretionary review.


                                                                      September 26, 2016
                                           II.

       Counsel will not be able to file the Petition for Discretionary Review as she has

been working on the following cases in the last thirty days:

           1. Counsel was in a jury trial in cause numbers 1458488 and 1458489 in the
              178th District Court of Harris County from August 29, 2016 through
              September 7, 2016.

           2. Counsel was assisting in the trial preparation in cause number 1498963
              in the 208th District Court of Harris County which was in a jury trial
              from September 12, 2016 through September 15, 2016.

           3. Counsel was assisting in the trial preparation in cause numbers 1493243,
              1487387, and 1486914 in the 185th District Court of Harris County
              which was in a jury trial from September 12, 2016 through September
              19, 2016.

           4. Counsel was out with medical appointments for two days.

           5. Counsel had to attend an unexpected funeral which also required being
              out of the office for half of a day.


                                                 VI.

       An extension of time is necessary so that the petition can be timely filed. This

motion is not made for the purpose of delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Petition for Discretionary Review in the above cause and extend the time for filing the

petition for at least thirty (30) days.
                                      Respectfully submitted,

                                      Alexander Bunin
                                      Chief Public Defender

                                      /s/ Frances Bourliot
                                      Frances Bourliot
                                      State Bar No. 24062419
                                      Harris County Public Defender’s Office
                                      1201 Franklin 13th Floor
                                      Houston, Texas 77002
                                      Tel: 713-274-6714
                                      frances.bourliot@pdo.hctx.net



                         CERTIFICATE OF SERVICE

I certify that on the 26th day of September 2016 a copy of the foregoing instrument
has been electronically served upon the State of Texas.



                                      /s/ Frances Bourliot
                                      Frances Bourliot